DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 3/10/2022 are as follows:
	Claims 1 and 12 are amended,
	Claims 9 and 14 are canceled,
	Claims 1-8, 10-13, and 15-21 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 5-8, 10-13, 15-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (U.S. Patent Publication No. 2002/0130161, previously cited) in view of Yang et al. (U.S. Patent Publication No. 2013/0193194, “Yang”, previously cited) and in further view of Terasaki et al. (U.S. Patent Publication No. 2015/0282379, “Terasaki”).

Regarding Claim 1, Schmitt discloses a heat exchange compound module (fig 2), comprising:
a metal-ceramic substrate (2, 4, 6, 7, ¶0063), and 
a heat exchange structure (1),
wherein the metal-ceramic substrate comprises at least an outer layer (6) of a first metallic material (aluminum, ¶0064),
wherein the heat exchange structure is made of a second metallic material (copper, ¶0061), and
wherein the heat exchange structure is connected to the outer layer of the metal-ceramic substrate only by a eutectic bond between the first metallic material and the second metallic material (¶0061).
However, Schmitt discloses not disclose wherein the second metallic material comprises 95-99.99% aluminum. Rather, Schmitt teach the first metallic material as aluminum and the second metallic material as copper. Terasaki, however, discloses a heat exchange compound module wherein metal-ceramic substrate (11, 13) and heat exchanger structure (31) can each be either aluminum and copper (see ¶0009) and the aluminum material is 99.99% aluminum (¶0062). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schmitt to have the second material be the aluminum material such as taught by Terasaki and to have aluminum material be 99.99% aluminum in order to optimize the heat exchange efficiency of the device. 
However, Schmitt, as modified, does not explicitly disclose wherein the eutectic bond is a homogeneous mixture of the first metallic material and second metallic material. Yang, however, discloses a bonding method wherein a eutectic bond is a homogeneous mixture of a first metallic material and a second metallic material (see ¶0042, 0054). Yang teaches that the more evenly dispersed the particles the greater the joining strength (see ¶0042, 0045). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schmitt, as modified, to have the eutectic bond homogeneous such as taught by Yang in order to improve the bonding strength of the components. 

Regarding Claim 2, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the heat exchange structure (1) is a direct cooling device (¶0007, as it directly absorbs heat).

Regarding Claim 5, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the heat exchange structure (1) is a heat sink (see ¶0007). 

	Regarding Claim 6, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the heat exchange structure (1) is connected to the outer layer (6) of the metal-ceramic substrate by a heat diffusion process (¶0058).

	Regarding Claim 7, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the heat exchange structure (1) is directly connected to the outer layer (6) of the metal-ceramic substrate (2, 4, 6, 7) without any agent (as they are have a eutectic bond).

	Regarding Claim 8, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the first metallic material comprises aluminum as major component (¶0063).

	Regarding Claim 10, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the metal-ceramic substrate (2, 4, 6, 7) is a sandwich comprising the outer layer (4) of the first metallic material (aluminum, ¶0064 ) as a first outer layer, followed by a metal-ceramic core (2, ¶0062) and followed by a second outer layer of a metallic material (7, ¶0065).

	Regarding Claim 11, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the metal-ceramic substrate comprises another outer layer (layer 4 of 7, see ¶0064) of a metallic material, wherein this other outer layer is at least partly structured to form electrical contact areas (as it is a MCC unit).

Regarding Claim 12, Schmitt discloses a manufacturing method for a heat exchange compound module (fig 2), comprising the following steps:
-    providing a metal-ceramic substrate (2, 4, 6) comprising an outer layer of a first metallic material (¶0063),
-    applying a heat exchange structure (1) made of a second metallic material on the metal-ceramic substrate to form a heat exchange compound module (1, 2), and
-    heating the heat exchange compound module to an eutectic temperature (¶0058) of the first metallic material and the second metallic material, at which the heat exchange structure connects to the outer layer of the metal-ceramic substrate only by a eutectic bond between the first metallic material and the second metallic material (¶0061).
However, Schmitt discloses not disclose wherein the second metallic material comprises 95-99.99% aluminum. Rather, Schmitt teach the first metallic material as aluminum and the second metallic material as copper. Terasaki, however, discloses a heat exchange compound module wherein metal-ceramic substrate (11, 13) and heat exchanger structure (31) can each be either aluminum and copper (see ¶0009) and the aluminum material is 99.99% aluminum (¶0062). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schmitt to have the second material be the aluminum material such as taught by Terasaki and to have aluminum material be 99.99% aluminum in order to optimize the heat exchange efficiency of the device. 
However, Schmitt, as modified, does not explicitly disclose wherein the eutectic bond is a homogeneous mixture of the first metallic material and second metallic material. Yang, however, discloses a bonding method wherein a eutectic bond is a homogeneous mixture of a first metallic material and a second metallic material (see ¶0042, 0054). Yang teaches that the more evenly dispersed the particles the greater the joining strength (see ¶0042, 0045). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schmitt, as modified, to have the eutectic bond homogeneous such as taught by Yang in order to improve the bonding strength of the components.

Regarding Claim 13, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the first metallic material () comprises aluminum as major component (¶0063).

Regarding Claim 15, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the eutectic temperature is in a range of 530°C to 570°C (548°C, ¶0058)

Regarding Claim 16, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the heating is done in an inert atmosphere (¶0058).

Regarding Claim 17, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses a step of applying a weight on the heat exchange compound module (1, 2) before heating the heat exchange compound module (¶0065). 

Regarding Claim 18, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the heat exchange structure (1) is a direct cooling device (see ¶0007).

Regarding Claim 20, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the heat exchange structure (1) is a heat sink (see ¶0007). 

Regarding Claim 21, the combination of Schmitt and Yang discloses all previous claim limitations. Schmitt further discloses wherein the inert atmosphere is a nitrogen atmosphere (¶0058).


5.	Claims 3, 4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, Yang, and Terasaki as applied to claims 12 above, and further in view of Hable et al. (U.S. Patent Publication No. 2015/0085446, “Hable”, previously cited).

Regarding Claim 3, the combination of Schmitt, Yang, and Terasaki discloses all previous claim limitations. However, Schmitt does not explicitly disclose wherein the heat exchange structure is a pin fin cooler. Hable, however, discloses a heat exchange compound module (fig 1A) wherein a heat exchange structure (106) is a pin fin cooler (see ¶0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schmitt, as modified, to have the heat exchange structure be a pin fin cooler such as taught by Hable in order to increase heat exchange efficiency by providing increased heat exchange area. 

Regarding Claim 4, the combination of Schmitt, Yang, Terasaki and Hable discloses all previous claim limitations. Schmitt, as modified, further discloses wherein the pin fin cooler comprises a plurality of single, non-interconnected pin fins (110, Hable).

Regarding Claim 19, the combination of Schmitt, Yang, and Terasaki discloses all previous claim limitations.. However, they do not explicitly disclose wherein the heat exchange structure is a pin fin cooler. Hable, however, discloses a heat exchange compound module (fig 1A) wherein a heat exchange structure (106) is a pin fin cooler (see ¶0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schmitt, as modified, to have the heat exchange structure be a pin fin cooler such as taught by Hable in order to increase heat exchange efficiency by providing increased heat exchange area. 

Response to Arguments
6.	Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6) that Schmitt does not teach wherein the second metallic material comprises 95-99.99% aluminum. However, Schmitt is not being relied upon to teach this limitation. Rather, previously cited Terasaki is now being relied upon to teach this limitation. 
Applicant argues (page 6) that Yang does not teach does not teach or suggest the formation of a eutectic bond that is a homogeneous mixture of Yang’s two parts or materials to be joined. Instead, these passages describe the homogeneity of metal oxides in the brazing material layer that is formed between the two parts or materials to be joined. As such, like Schmitt, Yang does not teach or suggest “wherein the heat exchange structure is connected to the outer layer of the metal-ceramic substrate only by a eutectic bond between the first metallic material and the second metallic material, wherein the eutectic bond is a homogeneous mixture of the first metallic material and the second metallic material”. The Examiner respectfully disagrees; Yang teaches mixing two metals homogenously which creates a eutectic bond (see ¶0054). Yang teaches that this creates a stronger bond and thus is applicable to Schmitt. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763